Tilghma'n C. J.
Situated as I am, I shall rely very much upon the opinion of Judge Brackenridge.
Brackenridge J.
I am decidedly against the motion. It would be a precedent, that would involve us in endless difficulties. That a judge has given an opinion before, is not a cause of challenge; and as the judge who is interested, may qualify himself, I cannot, because he refuses to do it, interfere with the rights of a third person. I cannot answer it to those to whom I am answerable.
Motion overruled.